UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ABRAM MULADZHANOV, BINYAMIN SCHWARTZ,
and GEORGE PRINGLE, individually, and on behalf of
all others similarly situated,

                                   Plaintiffs,
                                                                            MEMORANDUM & ORDER

        -against-                                                            18-CV-00930 (RRM) (ST)

THE CITY OF NEW YORK, COMMISSIONER POLLY
TROTTENBERG, in her individual and personal capacity,
COMMISSIONER JACQUES JIHA, in his individual and
personal capacity, DEPUTY COMMISSIONER JEFFREY
SHEAR, in his individual and personal capacity, JOHN and
JANE DOE CITY OF NEW YORK EMPLOYEES, JOHN
and JANE DOE NEW YORK CITY DEPARTMENT OF
TRANSPORTATION EMPLOYEES, JOHN and JANE
DOE NEW YORK CITY DEPARTMENT OF FINANCE
EMPLOYEES, JOHN and JANE DOE NEW YORK CITY
PARKING VIOLATIONS BUREAU EMPLOYEES and
JOHN and JANE DOE PARKING VIOLATIONS
BUREAU ADMINISTRATIVE LAW JUDGES,

                                    Defendants.
------------------------------------------------------------------------X
STEVEN L. TISCIONE, United States Magistrate Judge:

        On February 12, 2018, Plaintiffs Muladzhanov, Schwartz, and Pringle, individually and

on behalf of a putative class, brought this action against the City of New York (“City”) and

others in their individual capacity including Commissioner Trottenberg, Commissioner Jacques

Jiha, Deputy Commissioner Shear, City of New York Employees (“City Employees”),

Department of Transportation Employees (“DOT Employees”), Department of Finance

Employees (“DOF Employees”), Parking Violations Bureau Employees (“PVB Employees”),

and Parking Violations Bureau Administrative Law Judges (“PVB ALJs”) (collectively,

“Defendants”), alleging violations of federal and state laws in connection with the Defendants’



                                                        1
operation and enforcement of Speed Camera systems. Complaint (“Compl.”), ECF No. 1.

Plaintiffs amended their complaint on May 31, 2018. Am. Compl., ECF No. 18. On June 14,

2019, the City of New York (“City”), Commissioner Polly Trottenberg, Commissioner Jacques

Jiha, and Deputy Commissioner Jeffrey Shear moved to dismiss Plaintiffs’ Amended Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Motion to Dismiss for

Failure to State a Claim (“Defs.’ Mot. to Dismiss”), ECF No. 30. Parties have consented to a

disposition by a Magistrate Judge regarding this motion, in accordance with 28 U.S.C. §636(c).

See Consent to Magistrate Judge Disposition, ECF No. 27. For the reasons discussed herein, the

Defendants’ Motion to Dismiss is GRANTED. Accordingly, Plaintiffs’ Amended Complaint is

DISMISSED in its entirety WITHOUT PREJUDICE.

                                 FACTUAL BACKGROUND

       Unless otherwise indicated, all statements in this section are based on allegations in the

Plaintiffs’ Amended Complaint and exhibits attached thereto.

       Speed Camera Systems and Enforcement

   The City of New York utilizes hundreds of fixed and mobile speed monitoring systems

(“Speed Cameras”) to enforce vehicular speed limits in school zones throughout the City. Am.

Compl. ¶¶ 30-31. Using radar and laser technology, Speed Cameras detect and record the speed

and capture images of vehicles exceeding the given speed limit by more than ten (10) miles per

hour. Id. ¶¶ 32-33. DOT’s technician would then review the images to verify whether a Speed

Limit violation has occurred and issue a certificate stating his or her conclusions (“Technician’s

Certificate”). Id. Once verified, the DOT would issue a Notice of Liability (“NOL”) to the owner

of the vehicle. Id. An operator of the Speed Camera is required to perform tests to ensure the




                                                 2
camera’s accuracy and to maintain Camera Log Reports stating that the operator successfully

performed the tests. Id. ¶¶ 5-6.

        In March of 2017, Christopher Altieri, a resident of Staten Island and Councilman Steve

Matteo demanded a refund of all fines collected for all alleged Speed Camera Violations on

grounds that the NOLs issued by DOT failed to provide a Certificate Charging the Liability

signed or affirmed by a technician in violation of Sections 1180-b(d) and 1180-b(g)(2) of the

Vehicle and Traffic Law of the State of New York (“NYVTL”). 1 Id. ¶¶ 99-100. Defendants

denied the allegation, responding that the Certificate is “available to the motorist by request or at

their court hearing.” ¶¶ 100, 102. Defendants subsequently changed the NOL’s heading from

“Notice of Liability” to “Notice of Liability/Certificate Charging the Liability” but all other

contents remained the same. Id. ¶¶ 104-05. Plaintiffs aver that, by merely changing the NOL’s

heading, Defendants issued invalid notices that violate the NYVTL and attempted to deceive the

public to believe that the NOL document contains a valid Certificate Charging the Liability. Id. ¶

108. 2 Additionally, Plaintiffs assert that the DOT failed to make signed and notarized Camera

Log Reports available to the Plaintiffs and the public, in violation of NYVTL Section 1180-

b(a)(3). Id. ¶¶ 52, 65, 78, 93-97.

        Plaintiffs’ Receipt of the Notices of Liability

        On two occasions, November 29, 2017 and December 11, 2017, Plaintiff Muladzhanov

received NOLs for allegedly driving at speeds in excess of the speed limit. Id. ¶¶ 42, 55.


1
         Under the NYVTL, “a notice of liability shall contain . . . the certificate charging the liability.”
NYVTL § 1180-b(g)(2). “A certificate, sworn to or affirmed by a technician employed by the city of New
York . . . shall be prima facie evidence of the facts contained therein.” Id. §1180-b(d).
2
        Plaintiffs argue that the NYVTL requires Defendants to include a signed and notarized
Technician’s Certificate in the Notice of Liability. Pls.’ Opp. at 5 n.1. Defendants dispute the Plaintiffs
position and argue that sending the “Notice of Liability/Certificate Charging the Liability” comports with
the NYVTL’s requirement, and that the actual Technician’s Certificate need only be provided upon
request. Defs.’ Br. at 7, 13.

                                                      3
Similarly, on or about December 14, 2017, Plaintiff Schwartz received an NOL for allegedly

driving in excess of the speed limit. Id. ¶ 68. Both Plaintiffs received NOLs which contained the

heading, “Notice of Liability/Certificate Charging the Liability” and included images captured

by the Speed Cameras but were sent without the Technician’s Certificate. Id. ¶¶ 44, 57, 70. At

that time, Plaintiffs did not suspect that the NOLs did not contain a valid Technician’s Certificate

because the heading “Notice of Liability/Certificate Charging the Liability” made the NOL

appear to be a valid Certificate. Id. ¶¶ 45, 58, 71. Hence, Plaintiffs paid the fines imposed upon

them, plus the postage fees. Id. ¶¶ 60, 74. Plaintiffs aver that they would not have pleaded guilty

nor paid the fines, had they known that the NOL lacked a valid Technicians Certificate. Id. ¶¶

43-46, 51-54, 64, 70, 77. Plaintiffs Muladzhanov and Schwartz timely served a verified Notice of

Claim upon the City of New York on January 9, 2018 and April 4, 2018, respectively. See Klein

Decl. in Opp. to Defs.’ Mot. to Dismiss (“Klein Decl.”), ECF No. 35, ¶ 2.

        Plaintiff Pringle received an NOL on December 13, 2017, which contained the heading

“Notice of Liability/Certificate Charging the Liability” but did not include a Technician’s

Certificate. Id. ¶¶ 81-85. Plaintiff Pringle retrieved a copy of the Technician’s Certificate from

the website provided in the NOL, and noted that the Certificate was dated but unsigned. Id. ¶¶

84-85. Plaintiff Pringle contested the NOL on grounds that it “failed to contain a certificate

charging the liability, signed to or affirmed by a technician employed by the City of New York.”

Id. ¶¶ 86. On January 12, 2018, the PVB ALJ(s) entered a guilty verdict against Plaintiff Pringle.

Id. ¶¶ 87. On January 15, 2018, after paying the fine to avoid any interest or penalties, Plaintiff

Pringle filed an administrative appeal at the PVB’s Appeals Unit. Id. ¶¶ 88. On March 30, 2018,

PVB’s Appeals Unit affirmed the ALJ(s)’s guilty verdict, opining, “the certificate charging

liability is contained in the upper left hand corner on the first page of the notice. We note that the



                                                  4
official copy of the technician’s certificate is signed. We find no error of ALJ based on the

record and we affirm.” Id. ¶¶ 89-90. Plaintiff Pringle subsequently returned to the website to

view the Technician’s Certificate again. Id. ¶¶ 91. This time, he discovered that the Certificate

had been replaced with one containing the technician’s signature, although the date and time

stamp remained the same as before and still lacked notarization. Id. ¶¶ 91-92. Plaintiff Pringle

alleges that the DOT tampered with the certificate and back-dated the signature to cover up its

common practice of leaving the Technician’s Certificates unsigned. Id. ¶ 93-94. Plaintiff alleges

that the Defendants engaged in a series of intentional misrepresentation and attempted to conceal

their unlawful conduct, so as to avoid having to refund all of the fines collected on the Speed

Camera NOLs. 3 Id. at 109, 111, 117, 119. It is further alleged that the PVB ALJs turned a willful

blind eye to Plaintiff’s claims so as to insulate the Defendants from financial loss. Id. ¶¶ 111-

120. Plaintiff Pringle served a verified Notice of Claim on the Defendant City of New York on or

about June 12, 2018. See Klein Decl. ¶ 2.

                                    STANDARD OF REVIEW

       Upon a motion to dismiss under Rule 12(b)(6), a court must determine whether a

complaint states a legally cognizable claim by making allegations that, if proven, would show

that the plaintiff is entitled to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). A complaint successfully states a claim when there

is “factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).


3
       Between 2014-2016, the revenue obtained from the Speed Camera program amounts to more than
$122 million. Am. Compl. ¶ 41.

                                                   5
        There are “‘[t]wo working principles’” that guide this analysis: “First, the court must

accept all factual allegations as true and draw all reasonable inferences in favor of the non-

moving party,” and “‘[s]econd, only a complaint that states a plausible claim for relief survives a

motion to dismiss,’ and this determination is a ‘context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.’” Giambrone v. Meritplan Ins. Co.,

2017 WL 2303980, at *3 (E.D.N.Y. Feb. 28, 2017) (quoting Iqbal, 556 U.S. at 678, 679),

adopted by, 2017 WL 2303507 (E.D.N.Y. May 24, 2017). Although this Court is limited to facts

as stated in the complaint, it may consider exhibits or documents incorporated by reference. See

Int’l Audiotext Network, Inc. v. AT&T, 62 F.3d 69, 72 (2d Cir. 1995).

                                            DISCUSSION

    Plaintiffs allege a panoply of violations under federal and state law: 42 U.S.C. § 1983

(“Section 1983 Claim”) (Am. Compl. ¶¶ 170-82); Fourteenth Amendment Due Process Clause 4

(“Due Process claim”) (¶¶ 183-195); Article 1, Section 6, of the New York State Constitution (¶¶

196-208); Sections 1180-b(d), 1180-b(g)(2) and 1180-b(a)(3) of the Vehicle and Traffic Law of

the State of New York (“NYVTL”) (¶¶ 209-213); Fraudulent Concealment/Inducement (¶¶ 219-

226); Negligent Misrepresentation (¶¶ 227-234); and Unjust Enrichment (¶¶ 235-241). For the

reasons discussed below, this Court concludes that Plaintiffs’ Due Process claims brought under

42 U.S.C. § 1983 have not satisfied the pleading standard.

    1. Deprivation of Procedural Due Process Rights under Section 1983



4
         The complaint purports to raise two federal claims: one arising under § 1983 (Count I) (Am.
Compl. ¶¶ 170-182) (articulating deprivation of procedural due process rights), and one arising under
the Fourteenth Amendment (Count II) (Id. ¶¶ 183-195). “The court construes Plaintiffs’ complaint as
asserting a single federal claim under § 1983: that Defendants, acting under color of state law, violated
Plaintiffs' right to procedural due process.” Stern v. City of N.Y., No. 17-CV-4973 (NGG) (JO), 2019 U.S.
Dist. LEXIS 50518, at *8 n.1 (E.D.N.Y. Mar. 25, 2019) (internal citations omitted).


                                                    6
   Under the umbrella of 42 U.S.C. §1983, Plaintiffs allege that Defendants deprived them of

their right to procedural Due Process under the Fourteenth Amendment by sending NOLs that

are invalid, thereby disabling them from meaningfully contesting their alleged violations and

hindering their access to meaningful evidence (i.e. Technicians’ Certificate). “In a § 1983 suit

brought to enforce procedural due process rights, a court must determine (1) whether a property

interest is implicated, and, if it is, (2) what process is due before the plaintiff may be deprived of

that interest.” Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir. 2011) (citing Ciambriello v. Cnty. of

Nassau, 292 F.3d 307, 313 (2d Cir. 2002)). To determine what process is due, the court must

balance the following three factors under Mathews v. Eldridge: (1) “the private interest that will

be affected by the official action;” (2) “the risk of an erroneous deprivation . . . through the

procedures used, and the probable value, if any, of additional or substitute procedural

safeguards;” and (3) “the Government’s interest, including the function involved and the fiscal

and administrative burdens that the additional or substitute procedural requirement would entail.”

424 U.S. 319, 335 (1976).

   To survive a motion to dismiss, Plaintiffs must “plausibly state a claim that the form of

review afforded through the PVB administrative process, together with a state Article 78

proceeding, is inadequate for due process purposes.” Nestle Waters N. Am., Inc. v. City of N.Y.,

No. 15-cv-05189 (ALC), 2016 U.S. Dist. LEXIS 70694, at *19 (S.D.N.Y. May 25, 2016); see

N.Y. C.P.L.R. § 7804 (“Article 78”) (CONSOL. 2019). In reviewing the motion and the

Complaint, this Court must consider the pre- and post- deprivation remedies under both the

administrative and state judicial systems as a whole. See Iwachiw v. N.Y. State DMV, 299 F.

Supp. 2d 117, 122-23 (E.D.N.Y. 2004); Liotta v. Rent Guidelines Board, 547 F. Supp. 800, 802

(S.D.N.Y. 1982) (“In considering whether [the] defendants have failed to afford [the] plaintiffs



                                                  7
due process … the Court evaluates the entire procedure, including the adequacy and availability

of remedies under state law.”)

   A. Voluntary Waiver of Claims by Payment of Fines

   As a preliminary matter, this Court first rejects the Defendants’ argument that Plaintiffs

waived their right to challenge the Speed Camera violations when they pleaded guilty and

voluntarily paid their fines. See Defendants’ Mem. of L. in Supp. Of Mot. to Dismiss (“Defs.’

Br.”), ECF No. 32, at 8-9. The voluntary payment doctrine does not relinquish Plaintiffs’ right to

bring a claim under Section 1983. See Farina v. Metro. Transp. Auth., No. 18-CV-1433 (PKC),

2019 U.S. Dist. LEXIS 142408, at *32 (S.D.N.Y. Aug. 21, 2019) (“Defendants have not pointed

to any authority applying the voluntary payment doctrine to a claim under section 1983 or any

other federal law” and in any case, plaintiffs are “not required to preemptively plead facts

refuting the voluntary payment doctrine.”) (citing Spagnola v. Chubb Corp., 574 F.3d 64, 73 (2d

Cir. 2009)). Moreover, the common law voluntary payment doctrine only applies to “payments

voluntarily made with full knowledge of the facts, and in the absence of fraud or mistake of

material fact or law.” Spiro v. Healthport Techs., LLC, 73 F. Supp. 3d 259, 276 (S.D.N.Y. 2014).

Here, since the Plaintiffs allege that they were induced to pay the fines due to Defendants’

misrepresentation, the voluntary payment doctrine would not bar Plaintiffs’ claims. See Am.

Compl. ⁋⁋ 43-46, 69-72, 135, 139-144, 148, 153-155, 187; see Plaintiffs’ Mem. of Law in Opp.

to Defs.’ Mot. to Dismiss (“Pls.’ Opp.”), ECF No. 33, at 14.

   B. Due Process Claim raised by Plaintiffs Muladzhanov and Schwartz

   Plaintiffs Muladzhanov and Schwartz allege that the Defendants’ misrepresentation in the

NOL’s heading induced them to pay the fine and deprived them of their “opportunity to make an

informed and meaningful decision as to pleading guilty or contesting their alleged violations.”



                                                 8
Pls.’ Opp. at 20; Am. Compl. ⁋⁋ 174-75. Yet, the disputed validity of the NOLs and the

Defendants’ alleged misrepresentations are issues governed by NYVTL § 1180-b et seq., which

sets forth the requirements regarding the Notices of Liability, Certificates Charging the Liability

and other required records. Since Plaintiffs’ procedural Due Process claim is essentially based on

alleged state law violations, it cannot be maintained under Section 1983. See Reed v. Medford

Fire Dep’t, Inc., 806 F. Supp. 2d 594, 607-08 (E.D.N.Y. 2011) (“The Second Circuit has held

that a plaintiff cannot maintain a cause of action under Section 1983 when the alleged

deprivation of due process is based on the violation of state law.”); Pollnow v. Glennon, 757 F.2d

496, 501 (2d Cir. 1985) (“[A] violation of state law is not cognizable under § 1983.”).

   Even though Plaintiffs allege that the violation of NYVTL resulted in a deprivation of their

right to procedural due process (Am. Compl. ⁋ 175), courts have not permitted state law claims

to be morphed into Section 1983 claims, so long as adequate processes exist under state law. See

Reed, 806 F. Supp. 2d at 607-08. For example, in Reed, the plaintiff invoked the procedural

protections of the Due Process Clause claiming that the Defendants denied him the right to

access certain records in violation of New York Freedom of Information Law (“FOIL”) and

thereby curtailed the plaintiff’s ability to adequately defend himself. See id. The court in Reed

held that such claim does not create a cause of action under Section 1983, rather, the proper

“remedy [for a FOIL violation] is to seek review pursuant to Article 78[.]” Id. (collecting cases).

Similarly, here, Plaintiffs’ Due Process claim is essentially based on the Defendants’ alleged

violation of the NYVTL, and as such, the proper vehicle to seek relief would be through the

procedures afforded under the NYVTL: administrative proceedings and state judicial review.

   Plaintiffs further argue that the pre-deprivation procedures afforded under the NYVTL were

effectively unavailable to them because they were induced to pay the fines rather than contest the



                                                 9
Speed Camera violations. Taking this as true, the Court must still consider whether the Plaintiffs

were provided a reasonable opportunity to seek post-deprivation review in state court once they

found out that their NOLs were sent without a Technician’s Certificate. See Iwachiw, 299 F.

Supp. 2d at 122-23 (noting that the court must consider the pre- and post- deprivation remedies

under both the administrative and state judicial systems as a whole in reviewing a procedural due

process claim); Veit v. Barbaro, 298 N.Y.S.2d 251, 253 (N.Y. Sup. Ct. 1969) (holding that a

plaintiff may still proceed to state court without exhausting administrative remedies if those

remedies would be futile). Plaintiffs’ Amended Complaint and their accompanying exhibits

make clear that the post-deprivation remedies were available to Plaintiffs by means of state

judicial review. Pertinently, Plaintiffs declared that they had timely served a verified Notice of

Claim upon the City, thus, they had the opportunity to bring a judicial action in state court. See

Klein Decl. ¶ 2. Moreover, in cases, as here, where the issue turns on the interpretation of state

law, state courts exercise broad discretion to review an administrative agency’s decision without

owing deference to the agency. Nestle Waters, 2016 U.S. Dist. LEXIS 70694 at *25 (“In

reviewing agency actions where the issue is one of pure statutory interpretation” state courts

have broad discretion.”). Therefore, the post-deprivations remedies would have provided an

adequate opportunity for Plaintiffs to challenge the Defendants’ conduct. See id. (“Under

Mathews, the district court should consider the timing and scope of review available to the

Plaintiffs.”).

    Since post-deprivation remedies were available at the state level, Plaintiffs’ due process

claim would fail unless they factually allege that the state’s procedural remedies were

unreasonable. See c.f. Liotta, 547 F. Supp. at 803 (“there is no denial of due process if the state

provides reasonable remedies”). Yet, the Amended Complaint does not state any facts



                                                 10
challenging the procedural adequacy of the state post-deprivation judicial review. Instead,

Plaintiffs devote many pages of their brief arguing that they were not required to exhaust state

remedies prior to bringing the Section 1983 claim. However, the issue of exhaustion is

analytically distinct from satisfying the pleading requirement to state a due process claim. Even

if Plaintiffs “may not be required to exhaust state remedies . . . Plaintiffs must still sufficiently

state a claim to survive a motion to dismiss.” Rothenberg v. Daus, 481 F. App'x 667, 676 (2d

Cir. 2012) (internal citations omitted). The absence of any fact in the Amended Complaint

alleging that the state judicial review falls short of the constitutional Due Process guarantee

compels dismissal of the Section 1983 claim brought by Plaintiffs Muladzhanov and Schwartz.

    C. Due Process Claim raised by Plaintiff Pringle

    Plaintiff Pringle also raises a claim under Section 1983 on the basis that the Defendants

violated his constitutional right to procedural Due Process. Plaintiff Pringle alleges that he

contested the NOL through the PVB’s administrative proceeding, but the PVB ALJs “(1)

disregarded NYVTL Section 1180-b(d); (2) disregarded the New York Civil Practice Law and

Rules; (3) permitted the tampering of evidence whereby the issued Technician’s Certificates

were not signed at the time they were issued; (4) deprived Plaintiffs and Class members of the

meaningful opportunity to face their accuser; and (5) disregarded Defendants’ failure to meet

their burden of establishing Plaintiffs’ and Class members’ prima facie guilt as to the alleged

Speed Camera Violations.” Am. Compl. ¶¶ 124, 125, 177. Plaintiff Pringle further alleges that

the PVB ALJs conducted “sham” proceedings in order to “insulate Defendants from having to

refund” the revenue they obtained. Id. ¶ 177. This Court finds that Plaintiff Pringle’s Section

1983 claim is insufficiently pleaded for the following reasons.




                                                   11
    First, Plaintiff Pringle’s claim is predicated on the assumption that the PVB ALJs lost sight

of impartiality because the City’s financial interests were at stake. A due process claim based on

nearly identical allegations was previously rejected by a sister district court in Jaouad v. City of

N.Y., 39 F. Supp. 2d 383, 384-85 (S.D.N.Y. 1999). There, the plaintiffs alleged that the City

enforced legally invalid traffic tickets and that the PVB ALJs made biased decisions in favor of

the City because refunding the tickets would result in the loss of a substantial portion of the

City’s revenue. See id. The Court in Jaouad deemed these allegations to be “too broad-based and

vague on which to base a procedural due process claim,” and held that allegations of bias

asserted against public officials requires a certain level of specificity and substantiation. Id. at

389.

    Similarly, in C.A.U.T.I.O.N., Ltd. v. City of N.Y., 898 F. Supp. 1065, 1074-75 (S.D.N.Y.

1995), the court recognized that non-specific allegations of ALJ bias would be insufficient to

survive a motion to dismiss. There, the complaint alleged that PVB ALJs were said to “routinely

sustain tickets in the face of overwhelming evidence favoring the respondent, systematically to

refuse request to subpoena the enforcement officers who issued tickets in question, and to ignore

the requirement of substantial credible evidence.” Id. The court opined, “[i]f this [allegation]

were the entirety of Count III [due Process claim], it would be insufficient.” Id. The court then

focused on additional facts in the complaint specifically alleging that the PVB hearing examiners

were “instructed” or “pressured” by the City of New York to “misuse their power for the purpose

of raising revenue” and held that such allegations would to state a claim for deprivation of due

process. Id. Save these specific allegations, the C.A.U.T.I.O.N. court would not have allowed the

plaintiffs’ Due Process claim to proceed. See id.




                                                  12
   This Court finds the above-mentioned precedents instructive. The allegation made here —

that PVB ALJs made biased decisions so as to prevent the City’s financial loss — is as broad-

based as the allegations that were rejected by the courts in Jauoad and C.A.U.T.I.O.N. See id.;

Jaouad, 39 F. Supp. 2d at 384-85; Am. Compl. ¶¶ 124, 125, 177. The PVB enforces a wide

range of traffic regulations which frequently result in the issuance of tickets and collection of

fines. Hence, it would not be unusual that, when a PVB ALJ reviews claims contesting the

agency’s enforcement and seeking refund of fines, the City’s financial interests are at stake. If

we were to assume — as the Plaintiffs urge us to do — that PVB ALJs are biased each time this

happens, we would be undermining the impartiality of the ALJs as a whole, based on nothing

more than a general assumption. Therefore, Plaintiffs’ Section 1983 claim is insufficiently

pleaded.

   Second, assuming arguendo that the PVB ALJs erred in their decision, Plaintiff would have

been able to challenge the ALJ’s decision through state judicial review. While the existence of a

post-deprivation review does not ipso facto satisfy the due process guarantee (Hellenic Am.

Neighborhood Action Comm. v. City of New York, 101 F.3d 877, 880 (2d Cir. 1996)), the Court

has recognized that Article 78 proceedings adequately serve as a “backstop against the kinds of

erroneous determinations alleged by [p]laintiff” and “allow for unfettered review of alleged

errors in statutory interpretation.” Nestle Waters, 2016 U.S. Dist. LEXIS 70694 at *30-31; see

also Yu Juan Sheng v. City of N.Y., No. CV-05-1118 (RRM) (VVP), 2009 U.S. Dist. LEXIS

129813, at *16-19 (E.D.N.Y. June 26, 2009) (citing cases where individuals have successfully

challenged traffic tickets through Article 78 proceedings); Locurto v. Safir, 264 F.3d 154, 175

(2d Cir. 2001) (“An Article 78 proceeding therefore constitutes a wholly adequate post-

deprivation hearing for due process purposes.”). Due process does not require ALJ decisions to



                                                 13
be uniform and correct at all times; what it requires is that Plaintiffs are afforded review of final

ALJ decisions. See Liotta, 547 F. Supp. at 802 (“If due process were denied every time an

agency official made a decision under questionable circumstances, any losing party to the

decision could attack it indirectly by suing the agency under § 1983 . . . [r]ather, . . . the Court

evaluates the entire procedure, including the adequacy and availability of remedies under state

law.).

   Here, Plaintiff appears to argue that, even if the Article 78 review was available, the

“quality” of the process systemically deprived the Plaintiff of his Due Process right. See Pls.’

Opp. 20-21. Yet, the Complaint fails to present any factual basis to support its argument that the

Article 78 review would have been inadequate. See Nestle Waters, 2016 U.S. Dist. LEXIS 70694

at *20 (holding that the Article 78 proceedings have been effective in minimizing the type of

error that occurred in the administrative level decisions where parking ticket violations were

contested, even though the alleged deprivations occurred in the context of established state

procedures). In fact, Plaintiffs’ brief cites to several cases in which individual plaintiffs

successfully overturned PVB ALJs’ decisions by seeking judicial review through an Article 78

proceeding. See Pls.’ Opp. 16-17 (citing People v. Perez-Klein, 54 Misc. 3d 139(A) (2d Dep’t

2017), People v. Eisenstadt, 48 Misc. 3d 56, 58 (2d Dep’t 2015), and Jensen v. New York City

Department of Finance, 60 Misc. 3d 513, 514 (Sup. Ct. N.Y. Cnty. 2018)). In like manner, here,

the state judicial review process through an Article 78 proceeding was available to Plaintiffs as

an adequate post-deprivation remedy, and no factual allegation to the contrary can be found in

the Amended Complaint. Accordingly, this Court finds that Plaintiff Pringle’s Section 1983

claim is insufficiently pled.




                                                  14
                                          CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED as to the

Plaintiffs’ Section 1983 claim. This Court declines to exercise supplemental jurisdiction over

Plaintiffs’ remaining state law claims. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635,

639-40 (2009) (holding that whether to exercise supplemental jurisdiction over pendant state law

claims after dismissing the federal claims in an action is left entirely to the discretion of the

District Court.). Therefore, Plaintiffs’ Amended Complaint is DISMISSED in its entirety

WITHOUT PREJUDICE.



SO ORDERED.

                                                                       /s/
                                                               Steven L. Tiscione
                                                               United States Magistrate Judge
                                                               Eastern District of New York
Dated: Brooklyn, New York
       March 16, 2020




                                                  15
